Case 19-23079-JAD          Doc 94      Filed 07/17/20 Entered 07/17/20 16:17:10                    Desc Main
                                       Document     Page 1 of 1



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 IN RE:
 ANGELA M. SIMONE                                                :      BK. No. 19-23079-JAD
 A/K/A ANGELA MAMMERELLI SIMONS                                  :
 D/B/A VICTOR VICTORIA HAIR, ETC.                                :      Chapter No. 13
                                                                 :
                                   Debtor                        :
                                                                 :
                                             Related to Doc. Nos,: 52, 53, 56, 71,
 JPMORGAN CHASE BANK, NATIONAL               74, 87 & 88         :
 ASSOCIATION            Movant                                   :
                  v.                                             :
 ANGELA M. SIMONE                                                :
 A/K/A ANGELA MAMMERELLI SIMONS                                  :
 D/B/A VICTOR VICTORIA HAIR, ETC.                                :
                  and                                            :
 RONDA J. WINNECOUR, ESQUIRE (TRUSTEE)
                        Respondents
 CERTIFCATION OF COUNSEL REGARDING CONSENT ORDER GRANTING MOTION OF
     JPMORGAN CHASE BANK, NATIONAL ASSOCIATION FOR RELIEF FROM THE
                              AUTOMATIC STAY

The undersigned hereby certifies that agreement has been reached between Movant and the Debtor
regarding Movant’s Motion for Relief from Automatic Stay.

The signature requirements of W.PA.LBR 5005-6 have been followed in obtaining the agreement of all
parties and is reflected in the attached document.

The undersigned further certifies that:

     ࡰ       An agreed order and a redline version showing the changes made to the order originally filed
             with the court as an attachment to the motion is attached to this Certificate of Counsel.
             Deletions are signified by a line in the middle of the original text (strikeout) and additions are
             signified by text in italics. It is respectfully requested that the attached order be entered by the
             Court.

     X       No other order has been filed pertaining to the subject matter of this agreement.

     ࡰ       The attached document does not require a proposed order.


Date: July 17, 2020                                         /s/ Thomas Song, Esquire
                                                            Thomas Song, Esq., Id. No.89834
                                                            Phelan Hallinan Diamond & Jones, LLP
                                                            1617 JFK Boulevard, Suite 1400
                                                            Philadelphia, PA 19103
                                                            Phone Number: 215-563-7000 Ext 31387
                                                            Fax Number: 215-568-7616
                                                            Email: Thomas.Song@phelanhallinan.com
